Upon consideration of the petition for prohibition, the brief filed by counsel for the petitioners, and the arguments offered by Mr. Whitaker, representing the petitioners, and Mr. Wilcox, representing amicus curiae, the Bar Association of Dade County, and the court being advised in the premises, it is ordered that the petition for prohibition be denied and that the rule nisi issued herein 1 March 1946 be discharged, and the supersedeas previously issued is hereby vacated.
CHAPMAN, C. J., BROWN, THOMAS, ADAMS and SEBRING, JJ., concur.
BUFORD, J., dissents.
TERRELL, J., not participating.